Allowable Subject Matter
Claim(s) 1-2, 5-13, and 16-24 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises discloses an apparatus, systems, techniques for reducing resource requirements for a trained deep neural network (DNN) by eliminating less critical neurons 106 from a trained DNN to produce a lean DNN with the less critical neurons eliminated. The closest prior art, Darvish Rouhani et al. (US 2019/0197406 A1 – hereinafter “Rouhani”) shows a similar system which includes pruning, to remove neurons that do not appear to be important in achieving accurate output from the DNN, in a trained network in an effort to reduce computational burdens of the DNN.  
However, Rouhani fails to disclose “he selecting a number of lower ranked neurons from the DNN for removal comprising iteratively analyzing and selecting lower ranked neurons from the DNN for removal until an iteration threshold is met, the iteratively selecting lower ranked neurons from the DNN for removal comprising: designating some of the lower ranked neurons for removal; comparing the accuracy of a newer DNN with the lower ranked neurons designated for removal removed to the DNN without neurons removed; when the accuracy of the newer DNN is not within accuracy threshold limits, performing another iteration of the selecting while designating fewer neurons for removal if an iteration limit has not been met or selecting for removal the neurons designated for removal from the latest prior iteration wherein the accuracy of the newer DNN was within accuracy threshold limits if the iteration limit has been met; and when the accuracy of the newer DNN is within accuracy threshold limits, performing another iteration of the selecting while designating more neurons for removal if an iteration limit has not been met or selecting for removal the neurons designated for removal in the current iteration if the iteration limit has been met.”  These features have been added to independent claims 1, 13, and 20; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666